            Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AML IP, LLC,                 )
     Plaintiff,              )
                             )                      Civil Action No. 6:21-cv-00036
v.                           )
                             )
ARTCRAFT ENTERTAINMENT, INC. )                      JURY TRIAL DEMANDED
    Defendant.               )


        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


        AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of 7,177,838 (“the ‘838 patent”) (referred to as the

“Patent-in-Suit”) by ArtCraft Entertainment, Inc. (“ArtCraft”).

   I.      THE PARTIES

   1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

   2. On information and belief, ArtCraft is a corporation existing under the laws of the State of

Texas, with a principal place of business located at 815 A Brazos St #313, Austin, TX 78701. On

information and belief, ArtCraft sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. ArtCraft may be served through their registered agent Jeffrey T. Coleman,

4216 Gochman Street, Austin, Texas 78723.




                                                1
             Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 2 of 19




    II.     JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘838 Patent

    6. On February 13, 2007, U.S. Patent No. 7,177,838 (“the ‘838 patent”, attached as Exhibit

A) entitled “Method and Apparatus for Conducting Electronic Commerce Transactions Using

Electronic Tokens” was duly and legally issued by the U.S. Patent and Trademark Office. AML

IP, LLC owns the ‘838 patent by assignment.



                                                    2
             Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 3 of 19




    7. The ‘838 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.

    8. ArtCraft maintains, operates, and administers micropayment products and services that

facilitate purchases from a vendor at micropayment levels, wherein prices for the products and

services are listed in units of electronic tokens that infringes one or more claims of the ‘838 patent,

including one or more of claims 1-28, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘838 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:



  US7177838 B1                ArtCraft Entertainment




                                                  3
          Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 4 of 19




A method of
conducting electronic
commerce over the
Internet using
micropayments, the
method comprising:




                        <https://crowfall.com/en-US/>

                        ArtCraft Entertainment has a method of conducting electronic
                        commerce over the Internet using micropayments.

                        The reference includes subject matter disclosed by the claims of the
                        patent after the priority date.



US7177838 B1            ArtCraft Entertainment




                                         4
          Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 5 of 19




opening a user account
with a vendor for a user;




                            <https://crowfall.com/en-US/artcraft/terms-and-conditions/>

                            The reference describes opening a user account with a vendor for
                            a user.



US7177838 B1                ArtCraft Entertainment




                                             5
          Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 6 of 19




issuing one or more
electronic tokens from
the vendor to the user
account, wherein no
physical manifestation,
other than a database
entry, of the user
account occurs, each
electronic token having
a value of at least a
fraction of a dollar;




                          <https://crowfall.com/en-US/artcraft/terms-and-conditions/>

                          The reference describes issuing one or more electronic
                          tokens from the vendor to the user account, wherein no
                          physical manifestation, other than a database entry, of the
                          user account occurs, each electronic token having a value of
                          at least a fraction of a dollar.



                                           6
         Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 7 of 19




US7177838 B1             ArtCraft Entertainment
providing products and
services that may be
purchased from the
vendor at micropayment
levels, wherein prices
for the products and
services are listed in
units of electronic
tokens;




                         <https://crowfall.com/en-US/artcraft/terms-and-conditions/>

                         The reference describes providing products and
                         services that may be purchased from the vendor at
                         micropayment levels, wherein prices for the products
                         and services are listed in units of electronic tokens.




                                          7
        Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 8 of 19



                    ArtCraft Entertainment
US7177838 B1




                                             8
          Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 9 of 19




permitting the user to
select, at any
participating vendor
web site, a subset of
the products and
services for purchase
from the vendor;




                                      9
Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 10 of 19



            <https://crowfall.com/en-US/artcraft/terms-and-conditions/>




                                  10
      Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 11 of 19



                  The reference describes permitting the user to select, at any participating vendor
                  web site, a subset of the products and services.




US7177838 B1       ArtCraft Entertainment




                                        11
          Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 12 of 19




computing at the
participating vendor web
site a total price for the
selected subset of the
products and services in
units of electronic
tokens;




                             <https://crowfall.com/en-US/artcraft/terms-and-conditions/>

                             The reference describes computing at the participating
                             vendor web site a total price for the selected subset of the
                             products and services in units of electronic tokens.




US7177838 B1                 ArtCraft Entertainment



                                              12
         Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 13 of 19




authorizing a purchase
transaction at the
participating vendor web
site without requiring
any third party
authentication and a
physical manifestation
of the user account; and




                           <https://crowfall.com/en-US/artcraft/terms-and-conditions/>

                           The reference describes authorizing a purchase
                           transaction at the participating vendor web site without
                           requiring any third party authentication and a physical
                           manifestation of the user account.




                                            13
       Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 14 of 19



                   ArtCraft Entertainment
US7177838 B1




                                        14
         Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 15 of 19




if the user account
contains electronic
tokens having a value
equal to or greater than
the total price,
permitting the user to
purchase the selected
subset of the products
and services without
requiring the user to
disclose personal
information to the
vendor, and subtracting
the total price from the
user account, wherein
the purchase
transaction is not
subject to a minimum
processing fee.




                                     15
Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 16 of 19



            <https://crowfall.com/en-US/artcraft/terms-and-conditions/>




                                  16
           Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 17 of 19



                            The reference describes if the user account contains electronic tokens having
                            a value equal to or greater than the total price, permitting the user to purchase
                            the selected subset of the products and services without requiring the user to
                            disclose personal information to the vendor, and subtracting the total price
                            from the user account, wherein the purchase transaction is not subject to a
                            minimum processing fee.




These allegations of infringement are preliminary and are therefore subject to change.

   10. ArtCraft has and continues to induce infringement. ArtCraft has actively encouraged or

       instructed others (e.g., its customers and/or the customers of its related companies), and

       continues to do so, on how to use its products and services (e.g., micropayment products

       and services that facilitate purchases from a vendor at micropayment levels, wherein prices

       for the products and services are listed in units of electronic tokens) such as to cause

       infringement of one or more of claims 1–28 of the ‘838 patent, literally or under the

       doctrine of equivalents. Moreover, ArtCraft has known of the ‘838 patent and the

       technology underlying it from at least the date of issuance of the patent.

   11. ArtCraft has and continues to contributorily infringe. ArtCraft has actively encouraged or

       instructed others (e.g., its customers and/or the customers of its related companies), and

       continues to do so, on how to use its products and services (e.g., micropayment products

       and services that facilitate purchases from a vendor at micropayment levels, wherein prices

       for the products and services are listed in units of electronic tokens) and related services

       such as to cause infringement of one or more of claims 1–28 of the ‘838 patent, literally or

       under the doctrine of equivalents. Moreover, ArtCraft has known of the ‘838 patent and

       the technology underlying it from at least the date of issuance of the patent.



                                                   17
                Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 18 of 19




      12. ArtCraft has caused and will continue to cause AML damage by direct and indirect

            infringement of (including inducing infringement of) the claims of the ‘838 patent.



      IV.      JURY DEMAND

            AML hereby requests a trial by jury on issues so triable by right.

   V.          PRAYER FOR RELIEF

WHEREFORE, AML prays for relief as follows:

 a.         enter judgment that Defendant has infringed the claims of the ‘838 patent through ArtCraft

            payment links;

 b.         award AML damages in an amount sufficient to compensate it for Defendant’s

            infringement of the ‘838 patent in an amount no less than a reasonable royalty or lost

            profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

            § 284;

 c.         award AML an accounting for acts of infringement not presented at trial and an award by

            the Court of additional damage for any such acts of infringement;

 d.         declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

            fees, expenses, and costs incurred in this action;

 e.         declare Defendant’s infringement to be willful and treble the damages, including attorneys’

            fees, expenses, and costs incurred in this action and an increase in the damage award

            pursuant to 35 U.S.C. § 284;

  f.        a decree addressing future infringement that either (i) awards a permanent injunction

            enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

            subsidiaries, and those in association with Defendant from infringing the claims of the
                                                     18
         Case 6:21-cv-00036 Document 1 Filed 01/15/21 Page 19 of 19




     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award AML such other and further relief as this Court deems just and proper.

                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for AML IP, LLC




                                              19
